t c summary opinion united_states tax_court warren d ward petitioner v commissioner of internal revenue respondent docket no 13066-05s filed date warren d ward pro_se gavin l greene for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued to petitioner in date and supplemented in date pursuant to sec_6330 petitioner seeks review of respondent’s determination sustaining a proposed levy for the taxable years and after concessions the issues for decision are whether respondent correctly determined petitioner’s underlying tax_liability for the years at issue and whether respondent abused his discretion by sustaining the proposed levy the parties filed cross-motions for summary_judgment pursuant to rule a for the reasons discussed below we shall grant respondent’s motion and deny petitioner’s motion petitioner resided in whittier california when the background petition was filed during the years at issue petitioner worked for viking freight inc viking freight which was later acquired by fedex petitioner filed a federal_income_tax return for respondent concedes unreported income of dollar_figure and dollar_figure for and respectively and an addition_to_tax under sec_6651 for although petitioner attached a form_w-2 wage and tax statement showing that petitioner earned dollar_figure from viking freight the return reports no income and no tax_liability because petitioner did not file a federal_income_tax return for or respondent prepared substitutes for returns for those years based on forms w-2 and other third-party information documents respondent assessed a dollar_figure civil penalty against petitioner under sec_6702 for filing a frivolous tax_return for respondent also determined a deficiency in income_tax for each of the years and and issued petitioner separate notices of deficiency for each year petitioner did not petition the court in response to any of the notices respondent assessed the tax reflected in the notices of deficiency and on the same dates as the assessments were made issued petitioner statutory notices of balance due after petitioner failed to make payment respondent issued a notice_of_intent_to_levy petitioner timely submitted a form request for a collection_due_process_hearing petitioner’s case was assigned to a settlement officer who conducted an administrative hearing with petitioner by correspondence the settlement officer considered both the civil all dollar amounts are rounded to the nearest dollar the notice_of_intent_to_levy also included civil penalties assessed under sec_6702 for the taxable years through penalty and the income_tax liabilities that had been assessed the settlement officer ultimately concluded that the proposed levy should be sustained respondent issued a notice_of_determination with respect to the civil penalty and a separate notice_of_determination for the income_tax liabilities petitioner filed a timely petition with the court by order dated date we dismissed this case for lack of jurisdiction to the extent petitioner sought review of the notice_of_determination concerning the civil penalty the order makes clear that we have jurisdiction only with respect to the notice_of_determination that addresses petitioner’s income_tax liabilities after a hearing in date we remanded this case to respondent’s office of appeals and petitioner’s case was assigned to a different settlement officer the settlement officer provided petitioner with several documents including our jurisdiction to review the commissioner’s collection activity requires that we have jurisdiction over the underlying type of tax involved 127_tc_68 and historically we have not had jurisdiction to review the sec_6702 penalty 115_tc_324 on date congress enacted the pension_protection_act of the act publaw_109_280 120_stat_780 the act amends sec_6330 to give the tax_court jurisdiction to review the commissioner’s collection activity regardless of the underlying type of tax involved however the amendment to sec_6330 is effective only for determinations made after date act sec_855 120_stat_1019 because the determination in this case was made before that date we lack jurisdiction to review the sec_6702 penalty forms certificate of assessments payments and other specified matters for the years at issue the settlement officer requested that petitioner submit inter alia tax returns for and and a form 433-a collection information statement for wage earners and self-employed individuals although the parties exchanged correspondence over the next few months petitioner did not provide the requested information respondent issued petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice on date the supplemental notice sustains the proposed levy and states that applicable legal and administrative requirements were met in date the parties filed cross-motions for summary_judgment respondent and petitioner each filed an objection and petitioner filed a reply to the objection discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials respondent had filed an earlier motion for summary_judgment on date which we denied without prejudice together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 because we find there is no genuine issue of material fact summary_judgment is appropriate sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy may be made only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 and c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer also may raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 122_tc_287 where the validity of the underlying tax_liability is properly at issue we review the determination de novo where the underlying tax_liability is not at issue we review for abuse_of_discretion 114_tc_604 114_tc_176 i the underlying tax_liability respondent concedes that the underlying tax_liability is properly at issue in the notices of deficiency respondent while copies of the notices of deficiency were attached to respondent’s pleadings respondent was unable to produce evidence that petitioner received the notices accordingly respondent considered the underlying tax_liability at the administrative hearing and agrees that petitioner may raise the issue in this proceeding see sec_6330 determined that petitioner had unreported wage income for each of the years at issue for the taxable years and respondent also determined additions to tax under sec_6651 and sec_6654 a unreported income gross_income includes all income from whatever source derived including compensation_for services sec_61 in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 under certain circumstances the burden_of_proof as to factual matters shifts to the commissioner sec_7491 however petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof but for the provisions of sec_7463 this case would be appealable to the court_of_appeals for the ninth circuit_court of appeals see sec_7482 we therefore follow the law of that court 54_tc_742 affd 445_f2d_985 10th cir in order for the presumption of correctness to apply in a case involving unreported income the court_of_appeals has held that the commissioner must show some minimal evidence linking the taxpayer to the source of that income 116_f3d_1309 9th cir although it is unclear whether continued petitioner does not deny that he worked for viking freight during the years at issue or that he received compensation_for his services in fact petitioner attached a form_w-2 from viking freight to his tax_return petitioner’s payroll records for and likewise indicate that petitioner received wage income in the amounts shown in the notices of deficiency respondent’s determination on this issue is sustained b addition_to_tax under sec_6651 if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 respondent has met his burden of production petitioner does not deny that he failed to file a tax_return for or continued this rule applies in the context of sec_6330 see aston v commissioner tcmemo_2003_128 n respondent has connected petitioner with the source of the wage income through the forms w-2 as well as payroll records thus respondent’s determination is entitled to the presumption of correctness petitioner introduced no evidence establishing reasonable_cause respondent’s determination on this issue is sustained c addition_to_tax under sec_6654 sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless one of the statutorily provided exceptions applies see sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 respondent bears the burden of production with respect to the addition_to_tax under sec_6654 davis v commissioner tcmemo_2005_160 to meet this burden respondent must show that petitioner had a required_annual_payment 127_tc_200 the required_annual_payment equals the lesser_of percent of the tax_shown_on_the_return for the taxable_year or percent of the tax for such year if no return is filed or percent of the tax shown on the individual’s return_for_the_preceding_taxable_year if the individual filed a return for that preceding year sec_6654 because petitioner had a tax_liability for each of the years at issue he had an obligation to make estimated_tax payments for and see wheeler v commissioner supra pincite the forms do not indicate nor does petitioner contend that he made any such payments for or respondent therefore has met his burden of production as petitioner has not shown that any of the statutory exceptions are applicable respondent’s determination on this issue is sustained ii the proposed levy petitioner asserts that respondent failed to satisfy the requirements of sec_6330 specifically petitioner contends that he was not given notice_and_demand for payment of tax as required by sec_6303 in general sec_6303 provides that the secretary shall give notice_and_demand for payment to the taxpayer within days of making an assessment of tax a settlement officer may rely on form_4340 to verify that a notice_and_demand for payment was sent to the taxpayer see 7_f3d_137 9th cir clough v commissioner tcmemo_2007_106 n the forms for and show that respondent issued petitioner timely notices of balance due which constitute notice_and_demand for payment within the meaning of sec_6303 clough v commissioner supra n standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir petitioner has failed to present any credible_evidence that notice_and_demand was not issued as indicated on the forms we therefore conclude that notices and demands were properly issued because the record indicates that respondent also satisfied the remaining requirements of sec_6330 we sustain respondent’s determination to proceed with the levy except to the extent of respondent’s concessions see supra note see also 124_tc_189 holding that a form_4340 satisfies the verification requirements of sec_6330 to reflect the foregoing an appropriate order and decision will be entered
